Title: To John Adams from Francis Dana, 1 February 1781
From: Dana, Francis
To: Adams, John



Paris Feby. 1st. 1781 Hotel Valois, Rue Richelieu
My dear Sir

The enclosed letters of our Friend, of the 12th. and 14th. of last Month, the Resolution of Congress of the 12th. together with the journals of Congress for Septr. and Octr. and a number of News­papers down to the 19th. Decr. came to hand yesterday eveng. These, all together, wou’d make a large budget to no good purpose, I have cut out of the papers, every peice of intelligence of which, I imagine, you are not fully informed, and shall send them on, as also the Journals. No person cou’d receive a more sincere satisfaction, than I do, in having an opportunity to forward to you, a Resolution of Congress which reflects so much honor upon you as the distinguished Servant of our Country. I have long been a Witness that it is not unmerited. I wish, to make the matter more certain in my mind, you wou’d inform me of the subject of your letter on which this honourable testimony is grounded, and also of the two papers received in the duplicate. A short hint will suffice. I am fearful you are not furnished with a proper key to your cyphers: if that shou’d be the case, I will endeavour to procure one, you know where. Mr. Searle and I dined yesterday with the Abbés; they all desire their sincere regards to you, as does Mr. Adinet who has just left me. I wrote you yesterday to communicate some news brought from Martinique, &c. Please to inform Messrs. Ingraham and Sigourney, that the Amsterdam Capt. Magee and the Rambler, Capt. Lovett, from Gottenbourgh, are safe arrived: the first at Boston, in 44 days, who carried in with him a prize ship ladened with provisions and dry goods—the last at Beverly in 48. days. I think they were concerned in these vessels. Pray let me know when the Commodore will probably sail. I am, dear Sir, with the greatest respect and esteem, your much obliged Friend and obedient humble Servant

FRA DANA


P.S. I find no mention in the American Papers of the victory which the British tell us, from a Charlestown Gazette of the 27th. Novr.; Tarleton had gained over Genl. Sumpter—’Tis possible it may be true, but not probable.

